Appeal by defendant, as limited by his brief, from two sentences of the County Court, Suffolk County, both rendered June 7, 1972, namely, (1) under indictment 232/71, an indeterminate prison term not to exceed four years, upon a conviction for robbery in the third degree, on a plea of guilty, and (2) under indictment 236/71, a term of one year in the Suffolk County Jail, upon a conviction of petit larceny, on a plea of guilty, the sentences to run concurrently. Both sentences affirmed. We exercise our own discretion in this case, based on the probation report and the record on appeal; and we decide that each of the sentences was proper. However, we are of the opinion that the program of the Narcotic Addiction Control Commission (NACC) is a program to be used where appropriate and not to he condemned. Each sentencing Judge, in determining whether or not a defendant is eligible for commitment to NACC, should exercise his discretion, with full knowledge and appreciation of the goals and objectives of the program. We disapprove of the blanket condemnation of NACC as contained in the sentencing Judge’s statements herein. In our view, each case should be specifically evaluated on its own merits. Hopkins, Acting P. J., Munder, Shapiro, Gulotta and Christ, JJ., concur.